Response to Rule 312 Communication

1.	(Currently Amended)  A method implemented by at least one computing device, the method comprising:
receiving, by the at least one computing device, a request for digital content from a user, the digital content relating to an event associated with a physical venue;
requesting, by the at least one computing device, the digital content from a service provider system;
receiving, at the at least one computing device, the digital content from the service provider system;
storing the digital content on a memory of the at least one computing device;
obtaining, by the at least one computing device, ticket data of the user relating to the event;
determining, by the at least one computing device, a physical accommodation involving a user's mobility based on at least one physical accommodation at a location of a seat of the 
obtaining, by the at least one computing device, accommodation data based on the 
reconfiguring, by the at least one computing device, the digital content stored on the memory of the at least one computing device, based on the accommodation data to address the user's mobility, wherein the reconfiguring is performed locally by a physical accommodation module within a ticket management module in the at least one computing device without communicating with an external service provider system; and
outputting, by the at least one computing device, the reconfigured digital content to the user.

18.	(Currently Amended)  A computing device comprising:
a processing system; and
at least one computer-readable storage media having instructions stored thereon that, responsive to execution by the processing system, causes the processing system to perform operations comprising:
receiving a request for digital content from a user, the digital content relating to an event associated with a physical venue;
requesting the digital content from a service provider system;
receiving the digital content from the service provider system;
storing the digital content on the computer-readable storage media;
obtaining ticket data relating to an event associated with a physical venue;
determining a physical accommodation based on the wherein the physical accommodation includes an accommodation for a minor child as indicated on a ticket of a user;
obtaining accommodation data based on the 
reconfiguring, locally by a physical accommodation module within a ticket management module in the least one computing device, the digital content based on the accommodation data without communicating with an external service provider system; and
outputting the reconfigured digital content.


/MARCOS L TORRES/Primary Examiner, Art Unit 2647